Citation Nr: 0125026	
Decision Date: 10/22/01    Archive Date: 10/29/01

DOCKET NO.  98-15 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for the residuals of 
varicose veins, right leg, currently evaluated at 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to January 
1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Philadelphia, 
Pennsylvania, which denied the claim on appeal.

In July 2001, a hearing was held before the undersigned 
Member of the Board sitting in Philadelphia, Pennsylvania.  A 
transcript of the hearing testimony has been associated with 
the claims file.  

It appears to the Board that the veteran may have attempted 
to raise the issue of entitlement to an increased rating for 
a gastrointestinal disorder by correspondence dated in 
September 1998.  Parenthetically, the Board notes that the 
veteran's disability rating for a gastrointestinal disorder 
was increased to 10 percent by rating decision dated in 
January 1997.  He did not appeal and the claim became final 
one year later.  If he desires to file a new claim, he and/or 
his representative should do so with specificity at the RO.  
As there has thus far been no adjudication of this issue, the 
Board has no jurisdiction of the issue at this time.


REMAND

On November 9, 2000, while the appeal was pending, the 
President signed into law the Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) (VCAA), 
which, among other things, redefined the obligations of VA 
with respect to the duty to assist and included an enhanced 
duty to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The law 
is applicable to all claims filed before the date of 
enactment but not yet final as of that date.  On August 29, 
2001, VA issued regulations implementing the provisions of 
VCAA "to establish clear guidelines consistent with the 
intent of Congress regarding the timing and the scope of 
assistance VA will provide to a claimant who files a 
substantially complete application for VA benefits."  See 66 
Fed. Reg. 46520 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

A remand is required in this case for compliance with the 
notice and duty to assist provisions contained in the new law 
and regulations.  In addition, because the RO has not yet 
considered whether any additional notification or development 
action is required under the VCAA, it would be potentially 
prejudicial to the veteran if the Board were to proceed to 
issue a decision at this time.  

Next, the Board finds that further medical development is in 
order.  Specifically, where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  See Ascherl v. Brown, 4 Vet. App. 371 (1993).  
Further, if an examination report does not contain sufficient 
detail, it is incumbent upon the rating board to return the 
report as inadequate for evaluation purposes.  See Ardison v. 
Brown, 6 Vet. App. 405, 407 (1994); Abernathy v. Principi, 3 
Vet. App. 461, 464 (1992).  In addition, the Board notes that 
a physical examination which does not describe functional 
loss due to pain is inadequate.  See DeLuca v. Brown, 8 Vet. 
App. 202 (1995).

In this case, the Board finds the record as it stands 
insufficient for purposes of rendering an objectively 
supported evaluation as to the nature of the veteran's 
varicose vein and, thus, to evaluate the increased rating 
claim on appeal.  Specifically, the Board notes that the 
veteran's last examination was nearly two years ago.  
Further, the veteran has contended that his disability is 
worse since that time.  In addition, a remand of this issue 
for further development was requested by the veteran's 
representative.  Accordingly, the Board finds that a current 
examination is warranted.

As the Board has determined that a new examination is 
necessary, the veteran is hereby notified that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  38 C.F.R. § 
3.326(a) (2001).  The provisions of 38 C.F.R. § 3.655 address 
the consequences of a veteran's failure to attend scheduled 
medical examinations.  Specifically, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails to 
report for such examination, action shall be taken.  38 
C.F.R. § 3.655(a) (2001).  Subsection (b) provides that when 
a claimant fails to report for an examination scheduled in 
conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b) (2001).

In addition, in order to make certain that all records are on 
file, while the case is undergoing other development, a 
determination should be made as to whether there has been 
recent medical care, and whether there are any additional 
records that should be obtained.  Finally, the veteran is 
advised that while the case is on remand status, he is free 
to submit additional evidence and argument.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).  While it regrets the 
delay involved in remanding this case, the Board is of the 
opinion that proceeding with a decision on the merits at this 
time would not ensure full compliance with due process.  

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical care providers who 
have treated him for varicose veins of 
the right leg.  After securing any 
necessary release, the RO should obtain 
records from all sources identified by 
the veteran, which are not already on 
file.

2.  The RO must then review the claims 
file and ensure that all notification and 
development actions required by the VCAA 
and the implementing regulations are fully 
complied with and satisfied. 

3.  Thereafter, the RO should arrange for 
the veteran to be scheduled for the 
appropriate examination to evaluate his 
right leg varicose veins.  The claims 
folder should be made available to the 
examiner for review in conjunction with 
the examination.  Specifically, the 
examiner should address the following 
questions:

? What is the nature, extent, and 
severity of all symptomatology 
associated with the veteran's right 
leg varicose veins?

? Does the veteran experience persistent 
edema, incompletely relieved by 
elevation?  Is there evidence of 
stasis pigmentation, eczema of the 
right leg, subcutaneous induration, or 
persistent ulceration?

? What effect, if any, do the residuals 
of a fractured right ankle have on the 
veteran's symptomatology, including 
edema of the right leg or ankle?

? What is the nature of the veteran's 
residual scarring on the right leg?  
Does the veteran have scars which are 
tender, objectively painful, or poorly 
nourished with repeated ulcerations?

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing developments have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.

5.  The RO should then readjudicate the 
issue on appeal.  In so doing, the RO is 
to consider all evidence and information 
added to the record since the last 
supplemental statement of the case.  In 
the event the benefits sought are not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case, which 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal.  An 
appropriate time should be allowed for a 
response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).


